350 S.W.3d 839 (2011)
STATE of Missouri, Respondent,
v.
Horace Cortez JOHNSON, Appellant.
No. WD 72096.
Missouri Court of Appeals, Western District.
September 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 1, 2011.
S. Kate Webber, Kansas City, MO, for Appellant.
James B. Farnsworth, Jefferson City, MO, for Respondent.
Before Joseph M. Ellis, P.J., Victor C. Howard, and Thomas H. Newton, JJ.

ORDER
PER CURIAM:
Mr. Horace Johnson appeals his conviction after a jury found him guilty of second-degree murder, section 565.021. He contends the trial court erred in admitting evidence of statements he made to investigating detectives.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).